Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 15/771189, now US patent 10835545, filed April 26, 2018.  Claims 18-37 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted December 2, 2020 is acknowledged wherein claims 1-17 are canceled and new claims 18-37 are introduced.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign application PA-2015-70696 has been filed in parent Application No. 15/771189, filed on April 26, 2018.  However, no certified copy of foreign priority application PA-2016-70100 has been filed.

Terminal Disclaimer
The terminal disclaimer submitted December 2, 2020 is approved and entered into the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hennet et al. (US pre-grant publication 2016/0346303, cited in PTO-892) in view of Fond et al. (Reference included with PTO-892)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The claimed invention is directed to a method of treating anxiety in a patient suffering from irritable bowel syndrome comprising administering to the patient a synthetic composition comprising one or more neutral human milk oligosaccharides, wherein the amount is effective to increase the abundance of Bifidobacterium of the Bifidobacterium adolescentis phylogenetic group in the subject, as recited in independent claim 18.  As disclosed by Locasio et al. or Ward et al., for example, (References cited in PTO-1449) B. adolescentis is not known to metabolize human milk oligosaccharides, and it is not clear whether simply administering these oligosaccharides to a subject would inherently increase the abundance of this organism in the subject.  Claims 19 and 25-28 specify a particular dosage and schedule of administration of the oligosaccharide.  Claims 20-22, 29, 30, and 33-37 specify the identity of the particular oligosaccharides administered.  Claim 23 specifies the identity of the particular organism being increased.  Claim 24 specifies that the patient suffers from depression, stress, bacterial overgrowth, dysbiosis, or impaired mucosal barrier.
	Hennet et al. discloses a method of treating irritable bowel syndrome (IBS) in a patient suffering from bacterial overgrowth, dysbiosis, or impaired mucosal barrier, comprising administering to the patient a composition comprising one or more human milk oligosaccharides. (p. 2 paragraphs 11-18) The method is specifically described as including increasing Bifidobacterium adolescentis in the colon of the subject. (p. 2 paragraph 17) The oligosaccharides are preferably administered in a dose of 5-10g per day for a period of 1-8 weeks then in an amount of 1-5g per day for a period of at least one month, as described in claims 19 and 25-28. (p. 2 paragraph 29) The human milk oligosaccharide is preferably selected from a group including 2’-FL, DFL, LNT, and LNnT, as recited in claims 20, 22, 29, 30, and 34-37. (p. 2 paragraph 39) The composition can further comprise vitamins including folic acid as recited in claim 32 (p. 4 paragraph 54) and excipients as recited in claim 31. (pp. 4-5 paragraph 58) Hennet et al. does not disclose a method of treating anxiety in a patient suffering from irritable bowel syndrome.
	Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the compositions described by Hennet et al. to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would pe expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-30 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11278558. (Cited in PTO-892, herein referred to as ‘558) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘558 anticipate or render obvious the claimed invention.
	Specifically claims 1-3 of ‘558 claim a method of treating a gastrointestinal disorder in a non-infant human comprising administering to the non-infant human a composition comprising one or more human milk oligosaccharides, and increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota.  Claim 4 of ‘558 further claims a method of treating a condition including inflammatory bowel disease, and claim 5 further claims a method where symptoms including anxiety are reduced.  These claims therefore anticipate present claims 18, 19, 23, 24, 33, and 35.  Claims 7-11 of ‘558 further claim methods wherein the human milk oligosaccharides are administered according to a schedule with first and second administration periods with durations and dosages overlapping those recited in present claims 25-28 and rendering these claims obvious.  Claims 14 and 19 of ‘558 specify that the human milk oligosaccharides are selected from particular oligosaccharides such as 2’-FL, DFL, LNT, and LNnT, rendering claims 20-22, 29, 30, and 34-37 obvious.

Claims 18-26 and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10780103. (Cited in PTO-892, herein referred to as ‘103) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claim 1 of ‘103 claims a method of treating a patient suffering from an emotion or mood disorder and symptoms of bacterial overgrowth, dysbiosis, or impaired mucosal barrier, comprising administering to the non-infant human a composition comprising one or more neutral human milk oligosaccharides, and increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota.  Claim 1 further specifies that the neutral HMO is administered in two treatment periods of 5-10g per day and 1-5 g per day, as recited in present claims 18, 19, 25, and 26.  Claim 2 of ‘103 specifies that the emotion or mood disorder can include anxiety.  Claims 4-6, 8, and 9 of ‘103 specify particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.  Claim 7 of ‘103 specifies that the HMOs are administered in a composition including folic acid.
	While the claims of ‘103 do not specifically describe that the bacterial overgrowth, dysbiosis, and impaired mucosal barrier are associated with irritable bowel syndrome, according to column 4 lines 47-49, a “patient” as described in the claims of ‘103 is specifically a non-infant human diagnosed with IBS.  Therefore the claims of ‘103 are seen as actually being directed to the treatment of subjects having IBS.  In addition, even assuming for the sake of argument that this is not the case, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method claimed by ‘103 to treat a subject suffering from IBS with comorbid anxiety in view of the fact that Fond et al. specifically discloses that IBS is a gastrointestinal disorder specifically associated with anxiety, rendering the claims obvious.

Claims 18-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-27 and 30 of copending Application No. 17/026616 (US pre-grant publication 2021/0000849, cited in PTO-892, herein referred to as ‘616) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claims 11-13 and 19 of ‘616 claim a method of treating a patient suffering from depression or anxiety, comprising administering to the non-infant human a composition comprising one or more neutral human milk oligosaccharides, in two treatment periods of 5-10g per day and 1-5 g per day, as recited in present claims 18, 19, 25, and 26.  Claims 17 and 26 of ‘616 further specify that the abundance of bifidobacteria including B. adolescentis and B. pseudocalentulatum is increased in the patient.  Claims 14-16, 20 ,21, and 27 of ‘616 specify particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.  Claim 25 of ‘616 specifies that the HMOs are administered in a composition including folic acid.  Claims 18, 23, and 24 specify that the patient suffers from dysbiosis or an impaired mucosal barrier.  Claim 30 of ‘616 specifies that the two treatment periods are carried out for durations overlapping those recited in present claims 27 and 28.
	While the claims of ‘616 do not specifically describe that the bacterial overgrowth, dysbiosis, and impaired mucosal barrier are associated with irritable bowel syndrome, according to p. 2 paragraph 22 of the pre-grant publication, a “patient” as described in the claims of ‘616 is specifically a non-infant human diagnosed with IBS.  Therefore the claims of ‘616 are seen as actually being directed to the treatment of subjects having IBS.  In addition, even assuming for the sake of argument that this is not the case, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method claimed by ‘616 to treat a subject suffering from IBS with comorbid anxiety in view of the fact that Fond et al. specifically discloses that IBS is a gastrointestinal disorder specifically associated with anxiety, rendering the claims obvious.
This is a provisional nonstatutory double patenting rejection.  Note that the claims of ‘616 have been allowed and will issue in a patent.  Therefore this rejection cannot be held in abeyance.

Claims 18-23, 25, 28-30, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-9 of U.S. Patent No. 11224605. (Cited in PTO-892, herein referred to as ‘605) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claim 1 of ‘605 claims a method of increasing the relative abundance of Bifidobacterium adolescentis in a non-infant human’s gastrointestinal tract, comprising administering to the non-infant human a composition comprising a fucosylated neutral human milk oligosaccharide and a non-fucosylated human milk oligosaccharide.  Claim 2 of ‘605 further specifies that the subject suffers from irritable bowel syndrome.  Claim 3 further specifies that the neutral HMO is administered in a first treatment period in an amount of 3-10g per day, as recited in present claims 19 and 25.  Claims 7 and 8 of ‘605 specify particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.
	While the claims of ‘605 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘605 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would pe expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 18, 20-24, 29-30, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 11040049. (Cited in PTO-892, herein referred to as ‘049) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claim 1 of ‘049 claims a method of increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal tract of a non-infant human suffering from IBS, comprising administering to the non-infant human a composition comprising ‘2-fucosyllactose and Lacto-N-neotatraose.  Claim 2 of ‘049 specifies that the subject suffers from impaired mucosal barrier.  Claims 5 and 6 of ‘049 specify particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.
	While the claims of ‘049 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘049 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 18-30, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 11040050. (Cited in PTO-892, herein referred to as ‘050) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claims 1 and 3 of ‘050 claim a method of increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal tract of a non-infant human suffering from IBS, comprising administering to the non-infant human a composition comprising ‘2-fucosyllactose and Lacto-N-tetraose or Lacto-N-neotatraose.  Claims 2 and 4 of ‘050 specify that the subject suffers from the same conditions recited in present claim 24.  Claim 5 of ‘050 specifies that the composition contains particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.  Claim 9 of ‘050 defines particular dosages and treatment periods that are the same as those recited in present claims 19 and 25-28.
	While the claims of ‘050 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘050 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 18-23, 25-30, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, and 9 of U.S. Patent No. 11026959. (Cited in PTO-892, herein referred to as ‘959) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claim 1 of ‘959 claims a method of increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal tract of a non-infant human suffering from IBS, comprising administering to the non-infant human a composition comprising ‘2-fucosyllactose and Lacto-N-neotatraose.  Claim 6 of ‘959 specifies that the composition contains particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.  Claims 8 and 9 of ‘959 define particular dosages and treatment periods that are the same as those recited in present claims 19 and 25-28.
	While the claims of ‘959 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘959 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 18-26, 29, 30, and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-15 of U.S. Patent No. 10857168. (Cited in PTO-892, herein referred to as ‘168) in view of Fond et al. (Reference cited in PTO-1449)
	Specifically claim 1 of ‘168 claims a method of increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal tract of a non-infant human suffering from IBS, comprising administering to the non-infant human a composition comprising one or more fucosylated HMOs and one or more non-fucosylated HMOs.  Claims 2 and 4 of ‘168 specify that the subject suffers from IBS and impaired gut barrier function  Claims 1 and 11-13 of ‘168 specify that the composition contains particular oligosaccharides as recited in present claims 20-22, 29, 30, and 33-37.  Claims 14 and 15 of ‘959 define particular dosages and treatment periods that are the same as those recited in present claims 19 and 25-28.
	While the claims of ‘168 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘168 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 18-30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 37, 39-46, 48, and 49 of copending Application No. 16/770336 (Pre-grant publication 2020/0353005, cited in PTO-892, herein referred to as ‘336) in view of Fond et al. (Reference cited in PTO-1449)
Claims 31 and 39 of ‘336 claim methods of treating a non-infant patient having a condition associated with gastrointestinal dysbiosis and recurrent migraine, comprising administering to the subject one or more human milk oligosaccharides.  Claim 32 of ‘336 further specifies that the subject suffers from irritable bowel syndrome.  Claim 33 of ‘336 additionally specifies that the method results in increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota, as required in present claim 18.  Claim 34 of ‘336 further defines the human milk oligosaccharides as including species such as 2’-FL, DFL, LNT, and LNnT, which are the same ones recited in present claims 20-22, 29, 30, and 33-37.  Claim 37 of ‘336 further specifies that the patient experiences improved intestinal barrier function.  Claims 48 and 49 of ‘336 define specific initial and maintenance periods of administration which overlap with the dosages and durations recited in present claims 19 and 25-28.
	While the claims of ‘336 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘336 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Claims 18-25, 29, 30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8, 9, and 11 of copending Application No. 17/577252 (Pre-grant publication 2022/0133759, cited in PTO-892, herein referred to as ‘252) in view of Fond et al. (Reference cited in PTO-1449)
Claims 1, 2, and 8 of ‘252 claim methods of treating a non-infant patient suffering from irritable bowel syndrome to increase the relative abundance if Bifidobacterium adolescentis in the subject’s gastrointestinal tract, comprising administering to the subject one or more human milk oligosaccharides, including species such as 2’-FL, DFL, LNT, and LNnT, which are the same ones recited in present claims 20-22, 29, 30, and 33-37.  Claim 37 of ‘336 further specifies that the patient experiences improved intestinal barrier function.  Claims 3 and 9 of ‘336 define specific initial and maintenance periods of administration which overlap with the dosages and durations recited in present claims 19 and 25.
	While the claims of ‘252 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘252 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Claims 18-30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 16 of copending Application No. 17/353749 (Pre-grant publication 2021/0386766, cited in PTO-892, herein referred to as ‘749) in view of Fond et al. (Reference cited in PTO-1449)
Claims 1 and 10 of ‘749 claim methods of treating a non-infant patient having a condition associated with visceral hypersensitivity or pain, comprising administering to the subject one or more human milk oligosaccharides, and increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota, as required in present claim 18.  Claim 3 of ‘749 further specifies that the subject suffers from irritable bowel syndrome.  Claims 5 and 11 of ‘749 further define the human milk oligosaccharides as including species such as 2’-FL, DFL, LNT, and LNnT, which are the same ones recited in present claims 20-22, 29, 30, and 33-37.  Claims 2 and 4 of ‘749 further specify that the patient suffers from intestinal bacterial overgrowth, dysbiosis, and/or impaired intestinal barrier function as recited in present claim 24.  Claims 8, 9, and 16 of ‘749 define specific initial and maintenance periods of administration which are the same as those recited in present claims 19 and 25-28.
	While the claims of ‘749 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘749 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Claims 18, 20-22, 29, 30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/353730 (Pre-grant publication 2021/0308159, cited in PTO-892, herein referred to as ‘730) in view of Fond et al. (Reference cited in PTO-1449)
Claim 1 and 10 of ‘730 claim methods of treating irritable bowel syndrome, comprising administering to the subject one or more human milk oligosaccharides, and increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota, as required in present claim 18.  Claim 5 of ‘730 further defines the human milk oligosaccharides as including species such as 2’-FL, DFL, LNT, and LNnT, which are the same ones recited in present claims 20-22, 29, 30, and 33-37.
	While the claims of ‘730 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘730 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Claims 18-23, 25-30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, and 9 of copending Application No. 17/341039 (Pre-grant publication 2021/0308158, cited in PTO-892, herein referred to as ‘039) in view of Fond et al. (Reference cited in PTO-1449)
Claim 1 of ‘039 claims methods of treating irritable bowel syndrome, comprising administering to the subject one or more human milk oligosaccharides including for example 2’-FL, DFL, LNT, and LNnT, and increasing the relative abundance of Bifidobacterium adolescentis in the subject’s gastrointestinal microbiota, as required in present claim 18.  Claim 6 of ‘039 further defines the human milk oligosaccharides as including specific combinations, which are the same ones recited in present claims 22, 29, 30, 36, and 37.  Claims 4, 8, and 9 of ‘039 describe a schedule of administration comprising initial and maintenance phases which are the same as those recited in claims 19 and 25-28.
	While the claims of ‘039 do not specifically describe that the method includes treating anxiety, Fond et al. discloses that approximately 60% of patients with irritable bowel syndrome have psychological problems such as anxiety and depression, and that these conditions are believed to both be promoted by and contribute to the gut disturbances in IBS. (p. 652 left column first paragraph) A meta-analysis of previous studies concluded that anxiety and depression scores were significantly higher in patients suffering from IBS. (p. 653 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed by ‘039 to a patient suffering from inflammatory bowel disease with comorbid anxiety.  One of ordinary skill in the art would have found this to be obvious because Fond et al. specifically suggests that because of the interrelationship between IBS and anxiety that treating IBS would be expected to also improve anxiety.
	Therefore the invention taken as a whole is prima facie obvious.  This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/9/2022